DETAILED ACTION
This Office Action is in response to Application 16/913,972 filed on June 26, 2020. 
Claims 1 – 20 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Two information disclosure statements (IDS) were filed after the mailing date of the Application 16/913,972 on June 26, 2020. One submitted on September 24, 2020; the other, on October 04, 2021. 
The information disclosure statement filed September 24, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it contains no information therein.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed October 04, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on June 26, 2020 have been received.

Drawings
The drawings filed on June 26, 2020 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 1 recites, inter alia, method, with the following limitations: 1) “generate a three-dimensional device model”; 2) “receiving one or more three-dimensional substrate elements”; 3) “receiving one or more two-dimensional lithography elements”; 4) “generating a conformal coating on the one or more three-dimensional substrate elements over a plurality of conformal coating iterations that have respective iteration layer thicknesses, wherein each conformal coating iteration”; 5) “for each two-dimensional lithography element of the one or more two-dimensional lithography elements, generating an iteration layer overlaid on the one or more three-dimensional substrate elements, wherein the iteration layer has the iteration layer thickness and an iteration layer 

The first limitation “generate a three-dimensional device model,” as drafted, covers the performance of the limitation in the mind. For example, “generate” in the context of the claim encompasses the user mentally visualizing a three-dimensional device model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Secondly, the second limitation “receiving one or more three-dimensional substrate elements,” as drafted, covers the performance of the limitation in the mind. For example, “receiving” in the context of the claim encompasses the user thinking about a three-dimensional substrate element. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

The third limitation “receiving one or more two-dimensional lithography elements,” as drafted, covers the performance of the limitation in the mind. For example, “receiving” in the context of the claim encompasses the user thinking about a two-dimensional lithography element. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it 

The fourth limitation “generating a conformal coating on the one or more three-dimensional substrate elements over a plurality of conformal coating iterations that have respective iteration layer thicknesses, wherein each conformal coating iteration,” as drafted, covers the performance of the limitation in the mind. For example, “generating” in the context of the claim encompasses the user mentally visualizing a conformal coating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Similarly, the fifth limitation “for each two-dimensional lithography element of the one or more two-dimensional lithography elements, generating an iteration layer overlaid on the one or more three-dimensional substrate elements, wherein the iteration layer has the iteration layer thickness and an iteration layer shape of at least a portion of that two-dimensional lithography element,” as drafted, covers the performance of the limitation in the mind. For example, “generating” in the context of the claim encompasses the user mentally visualizing an iteration layer overlaid on one three-dimensional substrate element. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

The sixth limitation “adding the respective iteration layer generated for each two-dimensional lithography element to the conformal coating,” as drafted, covers the performance of the limitation in the mind. For example, “adding” in the context of the claim encompasses the user mentally accounting 

Finally, the seventh limitation “output . . . the three-dimensional device model including the one or more three- dimensional substrate elements and the conformal coating,” as drafted, covers the performance of the limitation in the mind.  For example, “output” in the context of the claim encompasses the user mentally visualizing the three-dimensional device model including substrate elements and conformal coating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Accordingly, the claim 1 recites seven abstract ideas, which are judicial exceptions.

Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the seven abstract ideas are directed towards a judicial exception/abstract idea. In other words, an abstract idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application. 

Besides the seven aforementioned abstract ideas/judicial exceptions, claim 1 further recites two additional elements:  1) a generic processor (i.e., “processor”) for executing the judicial exceptions; and 2) a “computer-aided engineering application program” for receiving the output  (i.e.,  “three-dimensional device model) for the judicial exceptions. One of the additional elements (e.g., “processor”) is recited at a high‐level of generality (i.e., as a generic computer component performing a generic 

 Accordingly, the additional elements do not integrate the abstract ideas into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract ideas. Therefore, claim 1 is directed to an abstract idea.

Last, 35 U.S.C 101 requires the Examiner to determine whether claim 1 includes additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. In the Examiner’s view, claim 1 does not include additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. 

As described above with respect to integration of abstract ideas into a practical application, the additional element of using a computer processor to perform the processing amounts to no more than mere instructions to apply the exceptions using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the other additional element is an insignificant extra-solution activity to the judicial exception. A mere insignificant extra-solution activity (e.g., outputting a model to CAD program) to a judicial exception cannot provide an inventive concept. 

 Accordingly, claim 1 as a whole does not provide an inventive concept and is not patent eligible. 



With respect to claim 12-20, they are substantially similar to claims 1-11, respectively, and are rejected in the same manner, and the same reasoning applying. 

Please note: Examiner invites the Applicant to amend claim 1, 12, and 20 to include a limitation where the “three-dimensional device model” is used, for example, to adjust the operation of the computing device (e.g., printing the model). Inclusion of such a limitation into all the independent claims would integrate the abstract ideas/judicial exceptions into a practical application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 – 20 are rejected as being unpatentable over Dirks (US Pub. 2017/0017738), in view of Iraqi (US Pub. 2012/0177814), and in further view of Greiner (US Pub. 2019/0286780).

Regarding claim 1, Dirks teaches: 
a computing device (Abstract; claim 11) comprising: 
a processor (claim 11) configured to: 
generate a three-dimensional device model (para [0008]) at least by: 
receiving one or more three-dimensional substrate elements (para [0079] – [0080]); 
generating a conformal coating on the one or more three-dimensional substrate elements over a plurality of conformal coating iterations that have respective iteration layer thicknesses (Fig 15(b), para [0118]), wherein,

Dirks specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

[0008] The invention in a first aspect provides a method of determining parameters of a structure, the structure comprising a plurality of sub-structures, the method including the steps of: [0009] (a) defining a structure model to represent the structure in a two- or three-dimensional model space; [0010] (b)using the structure model to simulate interaction of radiation with the structure; and [0011] (c)repeating step (b) while varying parameters of the structure model,

[0079] In step 503, a ‘model recipe’ is established which defines a parameterized model of the target structure in terms of a number of parameters p.sub.i (p.sub.i, p.sub.2, p.sub.3 and so on). These parameters may represent for example, in a 1-D periodic structure, the angle of a side wall, the height or depth of a feature, the width of the feature. Properties of the target material and underlying layers are also represented by parameters such as refractive index (at a particular wavelength present in the scatterometry radiation beam). Some of the underlying layers may include grating structures or other patterned structures. Importantly, while a target structure may be defined by dozens of parameter sdescribing its shape and material properties, the model recipe will define many of these to have fixed values, while others are to be variable or ‘floating’ parameters for the purpose of the following processsteps. For the purposes of describing FIG. 5, only the variable parameters are considered asparameters  p.sub.i.

[0080] In step 504: A model target shape is estimated by setting initial values p.sub.i(0) for the floatingparameters (i.e. p.sub.i(0), p.sub.2(0), p.sub.3(0) and so on). Each floating parameter may be subjectto constraints, as defined in the recipe. Some parameters will have a natural boundary constraint, forexample in the case of a thickness that cannot be negative, or a linewidth that cannot be wider than aperiod in the case of a periodic structure.



    PNG
    media_image1.png
    279
    808
    media_image1.png
    Greyscale


At FIG. 15(b) a conformal coating is modeled with a thickness that increases from top to bottom. As in FIG. 14(e), a face 1520 is common to an inner sub-structure 1522 and the coating substructure 1524. The series of steps used as the shape approximation for this common face is the same for both substructures. An outer face 1626 of the coating substructure is approximated with the same number of steps as the face 1520, in this example. although that is not necessarily the case.



but, Dirks does not explicitly disclose: 

receiving one or more two-dimensional lithography elements; 
over a plurality of conformal coating iterations that have respective iteration layer thicknesses, wherein
each conformal coating iteration includes: for each two-dimensional lithography element of the one or more two-dimensional lithography elements, 
generating an iteration layer overlaid on the one or more three-dimensional substrate elements, wherein 
the iteration layer has the iteration layer thickness and an iteration layer shape of at least a portion of that two-dimensional lithography element; and 
adding the respective iteration layer generated for each two-dimensional lithography element to the conformal coating; and
 output, to a computer-aided engineering application program, the three-dimensional device model including the one or more three- dimensional substrate elements and the conformal coating.


over a plurality of conformal coating iterations that have respective iteration layer thicknesses (Iraqi : Fig 4, paras [0071] – [0073]; see also para [0002]), wherein
generating an iteration layer overlaid on the one or more three-dimensional substrate elements (Iraqi: Fig 2, para [0062]), wherein 
the iteration layer has the iteration layer thickness and an iteration layer shape of at least a portion  one or more three-dimensional substrate elements (Iraqi : Fig 4, paras [0071] – [0073]), 

Iraqi specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 


    PNG
    media_image2.png
    719
    496
    media_image2.png
    Greyscale


determining a multiple iteration printing scheme indicative of multiple printing iterations of a coating material to be applied on an electrical circuit that comprises at least one three dimensional structure to be coated by the coating material. The multiple iteration printing scheme may be responsive to a shape and size of the at least one three dimensional structure.

[0072] Stage 410 may include stage 411 of determining the multiple iteration printing scheme in response to design information about the at least one three dimensional structure.

[0073] Stage 410 may include stage 412 of determining the multiple iteration printing scheme in response to design information about the at least one three dimensional structure be coated by the coating material and in response an expected thickness of a layer of coating material to be printed during a single printing iteration.


    PNG
    media_image3.png
    296
    549
    media_image3.png
    Greyscale


[0062] FIG. 2 illustrates a cross section of a conductor 200 that may be positioned on a laminate layer210. The conductor 200 may be covered by multiple layers 202-208 of solder mask. The dashed lines (denoted 202-206) illustrate different solder mask layers. The last solder mask 208 is denoted 208.Such a multi-layered solder mask coating (layers 202-208) is thick enough to withstand the ENIGprocess.

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dirks and incorporate the teachings of Iraqi for generating a conformal coating over a plurality of conformal coating iterations that have respective iteration layer thicknesses that has the iteration layer thickness and an iteration layer shape and generating iteration layer overlaids. The one of ordinary skill in the art would have been motivated to do so to provide coatings over substrate features that are not planar, thereby ensuring efficient simulation of an even coating regardless of the 3D profile/features of the substrate (Iraqi: paras [0002] – [0005]). 

	But, modified Dirks does not explicitly disclose: 
receiving one or more two-dimensional lithography elements; 
each conformal coating iteration includes: for each two-dimensional lithography element of the one or more two-dimensional lithography elements, 
the iteration layer has the iteration layer thickness and an iteration layer shape of at least a portion of that two-dimensional lithography element; and 
adding the respective iteration layer generated for each two-dimensional lithography element to the conformal coating; and
 output, to a computer-aided engineering application program, the three-dimensional device model including the one or more three- dimensional substrate elements and the conformal coating.

However, Greiner teaches:  
receiving one or more two-dimensional lithography elements (Greiner: para [0040]); 
each conformal coating iteration includes: for each two-dimensional lithography element of the one or more two-dimensional lithography elements (Greiner: Fig 3, paras [0046] – [0047]), 
the iteration layer has the iteration layer thickness and an iteration layer shape of at least a portion of that two-dimensional lithography element (Greiner: Fig 3, paras [0046] – [0047]); and 
adding the respective iteration layer generated for each two-dimensional lithography element to the conformal coating (Greiner: Fig 3, paras [0046] – [0047]); and
 output, to a computer-aided engineering application program, the three-dimensional device model including the one or more three- dimensional substrate elements and the conformal coating (Greiner: Fig 5, para [0052]).

Greiner specifically teaches (underlines and red boxes are added for emphasis by the Examiner):


[0040] Input data 20 includes both 2D design data 30 and process sequence 40. Process sequence 40may be composed of multiple process steps 43, 44, 47, 48 and 49. As described further herein, process sequence 40 may also include one or more virtual metrology measurement process steps 45. Process sequence 40 may further include one or more subsequences which include one or more of the process steps or virtual metrology measurement process steps. 2D design data 30 includes of one or more layers such as layer 1 (32), layer 2 (34) and layer 3 (36), typically provided in an industry-standard layout format such as GDS II (Graphical Design System version 2) or OASIS (Open Artwork System Interchange Standard).


    PNG
    media_image4.png
    719
    577
    media_image4.png
    Greyscale



[0046] FIG. 3 depicts an exemplary layout editor utilized in an embodiment of the present invention.The layout editor 121 displays the 2D design layout specified by the user in the virtual fabricationconsole 123 In the layout editor, color may be used to depict different layers in the design data. Theareas enclosed by shapes or polygons on each layer represent regions where a photoresist coating ona wafer may be either exposed to light or protected from light during a photolithography step in theintegrated process flow. The shapes on one or more layers may be combined (booleaned) to form amask that is used in a photolithography step. The layout editor 121 provides a means of inserting,deleting and modifying a polygon on any layer, and of inserting, deleting or modifying layers within the2D design data. A layer can be inserted for the sole purpose of containing shapes or polygons thatindicate the locations of virtual metrology measurements. The rectangular shapes 302, 304, 306 havebeen added to an inserted layer (indicated by a different color) and mark the locations of virtualmetrology measurements. As noted above, other approaches to specifying the locations for the virtual metrology measurements besides the use of locator shapes should also be considered within the scope of the present invention. The design data is used in combination with the process data and materials database to build a 3D structural model.

[0047] In embodiments of the present invention, inserted layers in the design data displayed in thelayout editor 121 may include inserted locator shapes. For example, a locator shape may be arectangle, the longer sides of which indicate the direction of the measurement in the 3D structuralmodel. For example, in FIG. 3, a first locator shape 302 may mark a double patterning mandrel forvirtual metrology measurement, a second locator shape 304 may mark a gate stack for virtualmetrology measurement and a third locator shape 306 may mark a transistor source or drain contactfor virtual metrology measurement


    PNG
    media_image5.png
    755
    688
    media_image5.png
    Greyscale


506b) and the virtual metrology step(s) have been added to the process sequence (506a)the user sets up a virtual fabrication run using the virtual fabrication console 123 (step (508). Duringthe virtual fabrication run, the process steps in the process sequence 40 are performed in the orderspecified by the 3D modeling engine 75. When the virtual fabrication reaches the virtual metrologystep, a virtual “measurement” of the specified component in the structure being fabricated isperformed. The computations done by the modeling engine depend on the nature of the measurementbeing requested, and are generally consistent with the analogous physical measurement technique inthe fab. For example, critical dimension scanning electron microscope (CD-SEM) measurements inthe fab locate sidewalls by detecting rapid changes in the orientation of the top surface of a structure. Similarly in a virtual metrology operation, the 3D modeling engine extracts the top surface of the

structure in the region specified by a locator rectangle, interrogates the surface along its intersectionwith a plane defined by the intersection of the longer axis of the rectangle and the vertical axis forchanges in slope that exceed a threshold (5 degrees, for example). Large changes in slope definefaces of a feature, such as the bottom, top and sides of a ridge in the structure. Having established thelocations of bottom, top and sides of a feature, the distance between the sides of the feature iscomputed at a vertical location (bottom, middle, or top) specified by the metrology step. The 3Dmodeling engine generates one or more types of output as it builds structural models. One type ofoutput is the structural model itself, and may include its state at one or more points in the processsequence. The 3D model may be displayed to a user in the 3D viewer 125 (step 512a). The 3Dmodeling engine also exports the virtual metrology data (step 510). The virtual metrology data 80 maybe exported to a automatic data analysis tool for further processing or may be displayed to a userthrough a user interface such as the tabular and graphical metrology results view 124 or other view(step 512b). If the structure when viewed or analyzed is satisfactory (step 513), the virtual fabricationrun ends (step 514). If the structure created by the 3D modeling engine is unsatisfactory, the usermodifies the process

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Dirks and incorporate the teachings of Greiner for integrating two-dimensional lithography elements, conformal coating, and three-dimensional substrate elements into a single computer-aided design tool. The one of ordinary skill in the art would have been motivated to do so to provide visualization of complex interrelationships among two-dimensional lithography elements, conformal coating, and three-dimensional substrate elements , thereby reducing the efforts spent on fabricating experimental substrates by providing fast verification of process assumptions through use of visualization (Greiner: paras [0003] – [0004]). 

Regarding claim 2, modified Dirks teaches all the limitations of claim 1. 
Modified Dirks further teaches, and Greiner also teaches wherein generating the iteration layer includes: 
generating an initial bounding volume for a union of the one or more three-dimensional substrate elements (Greiner: para [0046]; see also Figs 14); and 
generating an expanded bounding volume by expanding the initial bounding volume in at least a height dimension by the iteration layer thickness of the conformal coating iteration (Greiner: para [0046]; see also Figs 14).



Modified Dirks further teaches, and Greiner also teaches wherein:
generating the expanded bounding volume includes computing an offset function at a graphical processing unit (Greiner: [0056]).

Regarding claim 4, modified Dirks teaches all the limitations of claim 2. 
Modified Dirks further teaches, and Greiner also teaches wherein generating the iteration layer further includes:
for each three-dimensional substrate element, generating a respective first prism that extends along the height dimension from a surface of that three-dimensional substrate element (Greiner: paras [0046] & [0056]; see also Figs 14); and 
determining an eligible lithography space at least in part by determining an intersection of the expanded bounding volume and the one or more first prisms (Greiner: paras [0046] & [0056]; see also Figs 14).

Regarding claim 5, modified Dirks teaches all the limitations of claim 4. 
Modified Dirks further teaches, and Greiner also teaches wherein generating the iteration layer further includes: 
for the two-dimensional lithography element, generating a second prism that extends along the height dimension from the union of the one or more three-dimensional substrate elements and has a cross-sectional shape of the two-dimensional lithography element along a cutting plane orthogonal to the height direction (Greiner: paras [0046] & [0056]; see also Figs 14); and
 selecting, as the iteration layer shape, a cross-section of an intersection between the second prism and the eligible lithography space (Greiner: paras [0046] & [0056]; see also Figs 14).

Modified Dirks further teaches, and Greiner also teaches wherein:
the second prism extends by the iteration layer thickness along the height direction (Greiner: [0097]).

Regarding claim 7, modified Dirks teaches all the limitations of claim 5. 
Modified Dirks further teaches, and Greiner also teaches wherein generating the three- dimensional device model further includes:
 receiving an initial height value for the height direction (Greiner: [0097]); and 
generating at least one of the one or more first prisms or the second prism to have a respective bottom-end boundary at the initial height value (Greiner: [0097]).

Regarding claim 8, modified Dirks teaches all the limitations of claim 2. 
Modified Dirks further teaches, and Greiner also teaches wherein: 
the expanded bounding volume is generated by expanding the initial bounding volume in three dimensions by the iteration layer thickness (Greiner: para [0046]; see also Figs 14).

Regarding claim 9, modified Dirks teaches all the limitations of claim 1. 
Modified Dirks further teaches and Dirks also teaches wherein: 
the respective iteration layer thicknesses of the plurality of iteration layers are equal to each other (Dirks [0118]).

Regarding claim 10, modified Dirks teaches all the limitations of claim 1. 
Modified Dirks further teaches, and Greiner also teaches wherein:
the three-dimensional device model further includes a respective composition indicator for each of the three-dimensional substrate elements and the conformal coating (Greiner: paras [0046] & [0056]; see also Figs 14).

Regarding claim 11, modified Dirks teaches all the limitations of claim 1. 
Modified Dirks further teaches, and Greiner also teaches wherein:
generating the three-dimensional device model further includes receiving a total layer thickness (Greiner: paras [0046] & [0056]; see also Figs 14); and 
the respective iteration layer thicknesses of the plurality iteration layers sum to the total layer thickness (Greiner: paras [0046] & [0056]; see also Figs 14).

Regarding claims 11 – 20, modified Dirks teaches the computing device. Therefore, modified Dirks teaches a method for use with a computing device and a computing device according to claim 20.

Conclusion

 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.


Rifaut (US Pub. 2019/0375072): teaches exporting model with coating. 
Wang (US Pat. 6,256,597): teaches predicting coating thickness.   
Bourne (US Pub. 2019/0041192): teaches simulating coating thickness.  
Griener (US Pub. 2014/0282324): teaches virtualization of metrology process.     
Chen (US Pub. 2016/0140267): teaches outputting a model to CAD program. 
Kamon (US Pub. 2017/0344683): teaches simulating semiconductor device.  
Lallement (US Pub. 2019/0318935): teaches modeling creation of substrates.   
Penning (US Pub. 2020/0078954): teaches using a robotic system to coating a surface.    
Burns (US Pub. 2021/0303741): teaches thickness model for simulating patterned topography trends. 
Yuan (US Pub. 2021/0332474): teaches coating modeling system for coating optical elements. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        02/12/2022



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115